Citation Nr: 0418683	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  96-16 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
service connected right knee disability.

2.  Entitlement to service connection for a low back 
disability to include as being secondary to a service 
connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from November 1988 to November 
1990.

This appeal arises from rating decisions of the Waco, Texas 
Regional Office (RO).  The veteran relocated during the 
pendency of the appeal and this claim is currently being 
handled by the Muskogee RO.  

The Board notes that the veteran indicated in February 2003 
that he wanted a higher rating for both knees.  As service 
connection has not been granted for a left knee disability, 
the RO should contact the veteran and determine whether he 
wishes to pursue a service connection claim for the left 
knee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
entitlement to service connection for a low back disability 
and entitlement to a rating in excess of 20 percent for a 
right knee disability. 

It was determined in the case of Allen v. Brown, 7 Vet. App. 
439 (1995), that service connection may be awarded for a 
disability under 38 C.F.R. § 3.310 if an existing disability 
was aggravated by a service-connected disability.  The 
veteran should therefore be provided a VA examination to 
include a medical opinion as to whether a low back disability 
was incurred during service, whether a low back disability is 
the result of the service-connected right knee disability, or 
whether the service-connected right knee disability 
aggravated a preexisting low back disability. 

The Board notes that the veteran's right knee disability is 
currently rated under Diagnostic Code 5257.  X-rays have 
demonstrated the presence of arthritis.  Therefore, on 
remand, the RO must consider the principles of rating 
enunciated in VAOPGCPREC 23-97 (July 1, 1997) (under certain 
circumstances, separate ratings may be assigned for separate 
manifestations of knee disability).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the 
disabilities at issue that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining all relevant evidence that is 
not already of record to include all 
current treatment records from the 
Oklahoma City VA medical center.  In 
addition, the veteran should be 
requested to provide all relevant 
information regarding time lost from 
work and time spent hospitalized as a 
result of his service connected right 
knee disability.  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA examination which must be 
conducted by a physician with the 
appropriate expertise to evaluate the 
veteran's claims.  The claims folder must 
be made available to the physician prior 
to the examination and all indicated 
diagnostic testing must be performed.  
Based on a review of the medical evidence 
and the current examination, the 
physician should render a medical opinion 
as to whether it is at least as likely as 
not that a current low back disability: 
a) is directly related to service, b) is 
proximately due to the service connected 
right knee disability, or c) whether a 
low back disability was permanently 
aggravated by the veteran's service-
connected right knee disability.  (In 
answering these questions, the examiner 
must use the standard of proof provided 
by the Board.)  All factors upon which 
the VA medical opinion is based must be 
set forth for in the record.

With regard to the claim for a higher 
rating, the examiner should provide 
complete range of motion findings for the 
right knee.  The examiner must indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement of the right 
knee, and whether there is likely to be 
additional range of motion loss of the 
service-connected right knee due to any 
of the following:  (1) pain on use, 
including flare-ups;  (2) weakened 
movement; (3) excess fatigability; or  
(4) incoordination.  The above 
determinations must, if feasible, be 
expressed in the degree of the additional 
range of motion loss due to pain on use 
or during flare-ups.  If the examiner is 
unable to provide any of the above 
clinical findings it should be so 
indicated as part of the written record.  
The examiner should also indicate whether 
there is evidence of dislocation of the 
semilunar cartilage with frequent 
episodes of locking, pain and effusion 
into the joint; or recurrent subluxation 
or lateral instability and, if so, 
whether any such disability is slight, 
moderate or severe in degree.  Each of 
the above criteria must be addressed by 
the examiner.

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty-to-assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issues remaining on 
appeal.  Consideration should be given 
to 38 C.F.R. §§ 4.40 and 4.45 and the 
provisions of VAOPGCPREC 23-97.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




